15‐1248‐cv 
136 Field Point Circle Holding Co. v. Invar Intʹl Holding, Inc. 
                                  UNITED STATES COURT OF APPEALS 
                                      FOR THE SECOND CIRCUIT 

                                                  SUMMARY ORDER 

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.  CITATION TO A 
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007 IS PERMITTED AND IS GOVERNED BY 
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURTʹS LOCAL RULE 32.1.1.  
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST 
CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION 
ʺSUMMARY ORDERʺ).  A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON 
ANY PARTY NOT REPRESENTED BY COUNSEL. 

              At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in 
the City of New York, on the 21st day of March, two thousand sixteen. 

PRESENT:            CHESTER J. STRAUB, 
                    DENNY CHIN, 
                    SUSAN L. CARNEY, 
                         Circuit Judges, 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 

136 FIELD POINT CIRCLE HOLDING COMPANY, LLC,  
                 Plaintiﬀ‐Counter‐Defendant‐Appellee, 

                                        v.                                                        15‐1248‐cv 

INVAR INTERNATIONAL HOLDING, INC., 
               Defendant‐Counter‐Claimant‐Appellant. 

‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 

FOR PLAINTIFF‐COUNTER‐                                       MITCHELL J. BAKER, Gary L. Leshko, Katie 
DEFENDANT‐APPELLEE:                                          R. Wendle, Baker Leshko Saline & Blosser, 
                                                             LLP, White Plains, New York. 

FOR DEFENDANT‐COUNTER‐                                       STEVEN FEIGENBAUM, Matthew D. Parrott, 
CLAIMANT‐APPELLANT:                                          Katten Muchin Rosenman LLP, New York, 
                                                             New York. 
              Appeal from the United States District Court for the Southern District of 

New York (Woods, J.). 

              UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the judgment of the district court is AFFIRMED. 

              Defendant‐counter‐claimant‐appellant Invar International Holding, Inc. 

(ʺInvarʺ) appeals a March 24, 2015 judgment of the United States District Court for the 

Southern District of New York, entered after the district court granted summary 

judgment in favor of plaintiﬀ‐counter‐defendant‐appellee 136 Field Point Circle 

Holding Company, LLC (ʺField Pointʺ), holding Invar liable under a guaranty.  We 

assume the partiesʹ familiarity with the underlying facts, procedural history of the case, 

and issues on appeal.   

              Invar is wholly owned by two individuals (the ʺRazinskisʺ) and their 

daughter.  In 2012, as part of a complex financing arrangement, the Razinskis agreed to 

lease property owned by Field Point in Greenwich, Connecticut, for $25,000 per month 

until June 30, 2013.  In the lease (the ʺLeaseʺ), the Razinskis agreed to a holdover 

payment of $1,000,000 in the event they overstayed the term of the Lease.  Invar then 

entered into a guaranty agreement with Field Point (the ʺGuarantyʺ) that provided, in 

pertinent part:  

              The Guarantor hereby absolutely, unconditionally and 
              irrevocably guarantees to Purchaser . . . the full, complete 
              and timely payment, performance and satisfaction of each 
              and every one of the liabilities and obligations of either or 


                                            ‐ 2 ‐ 
                both of the Razinskis under the Transaction Documents 
                [including the Lease] . . . .  It is expressly understood and 
                agreed that this is a continuing guarantee and that the 
                obligations of the Guarantor under this Guarantee is and 
                shall be absolute under any and all circumstances, without 
                regard to the validity, regularity or enforceability of the 
                Transaction Documents [including the Lease]. . . . 

App. at 52‐53.  The Razinskis did not vacate upon the expiration of the Lease, and Field 

Point filed this action below seeking $1,000,000 from Invar under the Guaranty.  On 

March 19, 2015, the district court granted summary judgment in the amount of 

$1,000,000 to Field Point.  This appeal followed.1 

                We review a grant of summary judgment de novo, viewing the record in 

the light most favorable to the non‐moving party.  Robinson v. Concentra Health Servs., 

Inc., 781 F.3d 42, 44 (2d Cir. 2015).  To obtain summary judgment to enforce a written 

guaranty, ʺall that the creditor need prove is an absolute and unconditional guaranty, 

the underlying debt, and the guarantorʹs failure to perform under the guaranty.ʺ  City of 

New York v. Clarose Cinema Corp., 256 A.D.2d 69, 71 (1st Depʹt 1998).  We interpret a 

guaranty ʺaccording to the plain meaning of its terms.ʺ  Greenfield v. Philles Records, 98 

N.Y.2d 562, 569 (2002). 


                                                            
               1             The Razinskis also brought an action in New York state court to resolve whether 
they were equitable owners of the property; Field Point counterclaimed that the Razinskis owed 
$1,000,000 under the liquidated damages clause.  On July 15, 2015, during the pendency of 
Invarʹs appeal, the state court entered an order and judgment memorializing Field Point and the 
Razinskisʹ stipulation that the $1,000,000 liquidated damages clause was an unenforceable 
penalty.  Interim Order and Judgment, Razinski v. 136 Field Point Circle Holding Co., No. 
652357/13 (N.Y. Sup. Ct. July 15, 2015).  


                                                    ‐ 3 ‐ 
              On appeal, Invar argues that:  (1) the underlying debt (the $1,000,000 

payment, required by the liquidated damages clause) was an unenforceable penalty and 

(2) consequently the obligation is unenforceable under the Guaranty.   

              As to the liquidated damages clause, the ʺwell establishedʺ New York rule 

is that ʺ[a] contractual provision fixing damages in the event of breach will be sustained 

if the amount liquidated bears a reasonable proportion to the probable loss and the 

amount of actual loss is incapable or diﬃcult of precise estimation.ʺ  Truck Rent‐A‐Ctr., 

Inc. v. Puritan Farms 2nd, Inc., 41 N.Y.2d 420, 425 (1977).  ʺThe burden is on the party 

seeking to avoid liquidated damages . . . to show that the stated liquidated damages are, 

in fact, a penalty.ʺ  JMD Holding Corp. v. Cong. Fin. Corp., 4 N.Y.3d 373, 380 (2005).  Here, 

Invar argues that the $1,000,000 liquidated damages clause is disproportionate to the 

$25,000 monthly rent, the clause is not reasonably calculated to accommodate the extent 

of any breach, and actual damages would not be diﬃcult to ascertain.  Invar also asks us 

to take judicial notice of the state court stipulation whereby Field Point and the 

Razinskis agreed that the liquidated damages provision in the Lease constituted an 

unenforceable penalty.  We need not decide whether the liquidated damages clause is 

enforceable, however, in light of our resolution of the second issue below. 

              As to the Guaranty, ʺbroad, sweeping and unequivocal languageʺ in an 

absolute and unconditional guaranty generally ʺforecloses any challenge to the 

enforceability and validity of the documents which establish defendantʹs liability for 



                                            ‐ 4 ‐ 
payments arising under the [underlying] agreement, as well as to any other possible 

defense to his liability for the obligations.ʺ  Cooperatieve Centrale Raiﬀeisen‐

Boerenleenbank, B.A. v. Navarro, 25 N.Y.3d 485, 494 (2015); see Compagnie Financiere de CIC 

et de LʹUnion Europeenne v. Merrill Lynch, Pierce, Fenner & Smith Inc., 188 F.3d 31, 35 (2d 

Cir. 1999) (ʺAbsolute and unconditional guaranties have in fact been found to preclude 

guarantors from asserting a broad range of defenses under New York law.ʺ).  For 

instance, where a guaranty provides that it is ʺabsolute and unconditional irrespective 

of . . . any lack of validity or enforceability of the agreement . . . or . . . any other 

circumstance which might otherwise constitute a defense,ʺ the guarantor is precluded 

from asserting a defense as to the ʺexistence of a valid underlying debt.ʺ  Cooperatieve 

Centrale, 25 N.Y.3d at 494‐95 (internal quotation marks omitted).  In other words, this 

language forecloses ʺaﬃrmative defenses and counterclaims.ʺ  Citibank, N.A. v. 

Plapinger, 66 N.Y.2d 90, 92 (1985); see Fed. Realty Ltd. Pʹship v. Choices Womenʹs Med. Ctr., 

Inc., 289 A.D.2d 439, 441 (2d Depʹt 2001) (characterizing challenge to liquidated 

damages as ʺaﬃrmative defenseʺ). 

               This case is indistinguishable from those cases.  Invar guaranteed 

ʺabsolutely, unconditionally and irrevocably . . . each and every one of the liabilities and 

obligations of either or both of the Razinskis under the [Lease]ʺ and agreed that its 

obligations ʺshall be absolute under any and all circumstances, without regard to the 

validity, regularity or enforceability of the [Lease].ʺ  App. at 52‐53.  These ʺplain terms, 



                                               ‐ 5 ‐ 
in broad, sweeping and unequivocal language,ʺ bound Invar to the obligations recited 

in the Lease, regardless of whether the Lease or its provisions were enforceable as to the 

Razinskis.  Cooperatieve Centrale, 25 N.Y.3d at 494.  Even assuming the Leaseʹs provision 

that required the Razinskis to pay Field Point $1,000,000 was an unenforceable penalty, 

Invar was foreclosed from challenging its obligation to ensure payment, and the district 

court thus did not err in granting summary judgment against it. 

             We have reviewed Invarʹs remaining arguments and conclude they are 

without merit.  Accordingly, we AFFIRM the judgment of the district court.   

                                         FOR THE COURT: 
                                         Catherine OʹHagan Wolfe, Clerk 




                                           ‐ 6 ‐